 

Exhibit 10.11

 

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (“Agreement”) is made as of June 17, 2020
(the “Effective Date”), by and between (i) Krystina Jones (“Executive”); (ii)
LDiscovery, LLC (“LDiscovery”); and (iii) KLDiscovery Ontrack, LLC
(“KLDiscovery”).

WHEREAS, pursuant to the business combination between Pivotal Acquisition Corp
and LD Topco, Inc on December 19, 2019 (“Merger”) with Pivotal Acquisition Corp
being renamed as KLDiscovery Inc (“Parent”), certain resolutions were approved
at closing of the Merger setting out compensation requirements of key employees
including the Executive.  

WHEREAS, LDiscovery and KLDiscovery are both wholly owned subsidiaries of the
Parent and effectively novated the employment contract between the Executive and
LDiscovery to KLDiscovery and now wish to formalize that novation with
Executive’s consent.

WHEREAS, Executive is a key employee of KLDiscovery and each of KLDiscovery and
Executive desires to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances prescribed at closing of the Merger.

NOW, THEREFORE, the parties agree as follows:

Definitions

.  For purposes of this Agreement, the following terms shall have the following
meanings:

(a)“Affiliate” means with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity.  For purposes of this definition, “control”, when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  

(b)“Base Salary” means Executive’s annual base salary at the rate in effect on
the Date of Termination (disregarding any decrease in such base salary that
constitutes a Good Reason event and disregarding any Voluntary Reduction(s)).

(c)“Board” shall mean the Board of Directors of the Parent.

(d)“Cause” shall mean any of the following:

(i) Executive’s continued failure to (A) substantially perform any of
Executive’s material duties with KLDiscovery (other than any such failure
resulting from Executive’s incapacity due to physical or mental impairment or
during scheduled vacation time)

 



--------------------------------------------------------------------------------

or (B) comply with, in any material respect, any of KLDiscovery's policies with
respect to employee conduct, after receiving written notice from the Board
specifically identifying Executive’s failure and being given thirty (30) days to
cure such failure, if curable;

(ii) the Board’s reasonable determination that Executive failed in any material
respect to carry out or comply with any lawful and reasonable directive of the
Board, after receiving written notice from the Board specifically identifying
Executive’s failure and being given thirty (30) days to cure such failure, if
curable;

(iii) Executive’s breach of a material provision of this Agreement, after
receiving written notice from the Board specifically identifying Executive’s
breach and being given thirty (30) days to cure such breach, if curable;

(iv) Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

(v) Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on KLDiscovery’s (or any of its Affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi) Executive’s commission of an act of fraud, embezzlement or misappropriation
against KLDiscovery or any of its Affiliates.

(e)“Change in Control” shall mean “Change in Control” as defined in the Plan.

(f)“CIC Qualifying Termination” shall mean (i)  Executive’s resignation of
Executive’s employment with KLDiscovery for Good Reason or (ii) a termination by
KLDiscovery (or its Affiliate, or successor as a result of the Change in
Control) of Executive’s employment with KLDiscovery without Cause (other than
due to death or Disability), in either case, which occurs during the period
beginning on the date ninety (90) days prior to a Change in Control and ending
twelve (12) months following the date of a Change in Control.

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.

(h) “Date of Termination” shall mean the effective date of Executive’s
termination of employment for any reason.

(i)“Disability” shall mean a permanent and total disability under Section
22(e)(3) of the Code.

(j)“Good Reason” shall mean for the sole purpose of determining Executive’s
right to severance payments as described herein, if Executive resigns within
ninety (90) days after any of the following events: (1) a decrease in
Executive’s annual base salary without Executive’s written consent; (2) a
material and adverse reduction in Executive’s position, authority, duties or
responsibilities including, for purposes of clarity and the avoidance of doubt,
where Executive does not continue to hold Executive’s position with KLDiscovery
as exists prior to the date of

2

--------------------------------------------------------------------------------

consummation of a corporate transaction with its successor in any such corporate
transaction, or (3) only in connection with a Change in Control, a material
reduction in the rate of Executive’s Sales Commission (which shall not, for the
avoidance of doubt, include (i) any reduction in Sales Commission based on
performance of Executive as a result of a decrease or failure to achieve
revenue; or with clients; or (ii) any overall reduction in the rates or terms
for commission on revenue that apply to all sales representatives or business
development personnel at KLDiscovery); provided, that Executive has given
Company detailed written notice of the change or event constituting Good Reason
within sixty (60) days of Executive’s knowledge of such occurrence of the facts
underlying the Good Reason event and KLDiscovery has failed to remedy such
change or event within thirty (30) days after receiving such notice.

(k)“Non-compete Agreement” shall mean the Employee Non-Disclosure,
Non-Solicitation and Non-Competition Agreement to be entered by KLDiscovery and
Executive simultaneously with execution of this Agreement, the form of which is
set out in Exhibit A to this Agreement.

(l)“Outside Date” shall mean the third anniversary of the Effective Date.

(m)“Plan” shall mean the KLDiscovery Inc. 2019 Incentive Award Plan.

(n)“Section 409A” shall mean, collectively, Section 409A of the Code and the
regulations and guidance promulgated thereunder.

(o)“Sales Commission” means the sales commissions earned by the Executive under
the terms and conditions of the applicable KLDiscovery Sales Commission Plan(s)
disregarding any Voluntary Reduction(s).  

(p)“Term” shall mean the period from the commencement of Executive’s employment
with KLDiscovery until the Outside Date, unless earlier terminated; provided
that, commencing on each anniversary of the Outside Date, the Term shall
automatically be extended for one (1) year unless either Executive or
KLDiscovery has given written notice of non-renewal to the other party at least
ninety (90) days prior to the then-scheduled expiration of the Term

(q)“Voluntary Reduction(s)” means any of (i) a temporary and voluntary reduction
in Base Salary by the Executive; and (ii) any temporary waiving of the right to
payment of Sales Commissions (currently denoted as “adjustments” in Executive’s
Sales Commissions statements), including but not limited to the Executive’s
consent to the same in response to the Covid-19 pandemic agreed with KLDiscovery
on April 23, 2020 (it being understood for purposes of clarity and the avoidance
of doubt that the parties currently cannot anticipate when the “temporary”
reductions or waiving of rights with respect to the Covid-19 pandemic will end,
and that the intent of this provision is to capture Executive’s pre-Covid-19
compensation amounts for purposes of calculating severance hereunder).

Severance

.  

(a)Accrued Benefits. Upon termination of Executive’s employment, Executive (or
Executive’s estate) shall be entitled to receive the sum of: (i) the portion of
Executive’s Base Salary earned through the Date of Termination, but not yet paid
to Executive; (ii) any expenses

3

--------------------------------------------------------------------------------

incurred by Executive prior to the Date of Termination and owed to Executive
pursuant to KLDiscovery’s policies; (iii) any vested amount accrued and arising
from Executive’s participation in, or benefits accrued under any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements; and (iv) any payments due to Executive arising from
the applicable sales commission plan then in force (collectively, “Accrued
Benefits”). Except as otherwise expressly required by law (e.g., the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)) or
as specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.

(b)Severance Upon Termination Without Cause or Termination for Good Reason. In
the event that Executive’s employment is terminated by KLDiscovery without Cause
(other than due to death or Disability) or by Executive for Good Reason during
the Term, then, subject to Executive’s execution and non-revocation of a
reasonable and customary general release of claims that is provided to Executive
on or within two (2) business days following the Date of Termination with terms
no more restrictive than those set forth in the Non-compete Agreement (the
“Release”) on or before the 21st day following Executive’s Separation from
Service (as defined in Section 409A) (the “Release Requirement”) together with
continued compliance with any restrictive covenant obligations to which
Executive is subject, Executive will be entitled to receive, in addition to the
Accrued Benefits:

(i)an amount in cash equal to (a) the sum of 50% of Executive’s Base Salary,
payable in the form of salary continuation in regular installments over the six
(6) month period following the date of Executive’s Separation from Service (the
“Severance Period”) in accordance with KLDiscovery’s normal payroll practices,
plus (b) a total equal to six (6) months of Executive’s average monthly Sales
Commission over the three (3) year period including any incentive bonus payments
prior to the Date of Termination, payable in regular instalments over the six
(6) month period on the standard payment cycle for Sales Commissions; and

(ii)if Executive elects to receive continued medical, dental or vision coverage
under one or more of KLDiscovery’s group healthcare plans pursuant to COBRA,
KLDiscovery shall directly pay, or reimburse Executive for, the COBRA premiums
for Executive and Executive’s covered dependents under such plans during the
period commencing on Executive’s Separation from Service and ending upon the
earliest of (X) the last day of the Severance Period, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA or (Z) the date Executive becomes eligible to receive healthcare coverage
from a subsequent employer (and Executive agrees to promptly notify KLDiscovery
of such eligibility).  Notwithstanding the foregoing, if KLDiscovery determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act) or incurring an excise tax, KLDiscovery
shall in lieu thereof provide to Executive a taxable monthly payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue group health coverage in effect on the Date of Termination
(which amount shall be based on the premium for the first month of COBRA
coverage) for Executive and Executive’s covered dependents, less the amount
Executive would have had to pay to receive group health coverage for Executive
and Executive’s covered dependents based on the cost sharing levels in effect on
the Date of

4

--------------------------------------------------------------------------------

Termination, which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which the Date of Termination occurs and shall end on the earlier of (X) the
last day of the Severance Period, (Y) the date that Executive and/or Executive’s
covered dependents become no longer eligible for COBRA or (Z) the date Executive
becomes eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify KLDiscovery of such eligibility).

(c)Severance Upon CiC Qualifying Termination. In lieu of the payments and
benefits set forth in Section 2(b) above, in the event of a CIC Qualifying
Termination during the Term, subject to the Release Requirement, Executive shall
receive, in addition to the Accrued Benefits, the following:

(i)an amount in cash equal to (a) one (1) times the Executive’s Base Salary,
plus (b) a total equal to twelve (12) months of Executive’s average monthly
Sales Commission over the three (3) year period including any incentive bonus
payments prior to the date of termination, the aggregate of which ((a) plus (b))
payable to the Executive as follows: (i) an amount equal to six (months) of the
aggregate of (a) and (b) upon the effectiveness of the Release; (ii) an amount
equal to three (3) months of the aggregate of (a) and (b) on or before the date
six (6) months after the Date of Termination; and (iii) the final payment of an
amount equal to three (3) months of the aggregate of (a) and (b) to be paid on
or before the date twelve (12) months after the Date of Termination.  

(ii)the benefits set forth in Section 2(b)(ii) above, provided that, for
purposes of determining the benefits thereunder, the term “Severance Period”
shall mean the 12-month period following the Date of Termination; and

(iii)all unvested equity or equity-based awards held by Executive under any
equity compensation plans of KLDiscovery, the Parent or Affiliates (including
the Plan) that vest solely based on the passage of time shall immediately become
100% vested (for the avoidance of doubt, with respect to any such awards that
vest in whole or in part based on the attainment of performance-vesting
conditions, the attainment of the service component portion of the vesting
criteria of such awards shall be deemed satisfied, and the attainment of the
performance component portion of the vesting and/or payment criteria of such
awards shall be governed by the terms of the applicable plan and award
agreement).

(d)Average Sales Commission. For the purposes of this Agreement and specifically
2(b)(i) and 2(c)(i) above, the average monthly Sales Commission shall be a
straight calculation of the total Sales Commission earned by Executive over the
three (3) year period prior to the Date of Termination, divided by 36 to achieve
an average monthly Sales Commission.  In the event that the Date of Termination
does not fall at the end of a calendar month, the calculation of the total Sales
Commission shall be made up of the total of the preceding 36 full calendar
months. For the avoidance of doubt, the Sales Commission earned by the Executive
shall not be diminished or reduced by any Voluntary Reduction(s).   

(e)Other Arrangements.  The severance payments provided for in this Section 2
are to be paid in lieu of any severance payments Executive may otherwise be
entitled to receive under any other plan, program, policy, contract or agreement
with KLDiscovery or any of its

5

--------------------------------------------------------------------------------

Affiliates, including for the avoidance of doubt, the employment offer letter
agreement between Executive and LegisDiscovery, LLC (subsequently renamed as the
entity, LDiscovery), dated September 30, 2006 and any other employment agreement
or offer letter (collectively, “Other Arrangements”).  In the event Executive
becomes entitled to receive the severance payments and benefits provided under
Section 2, Executive shall receive the amounts provided under that Section of
this Agreement and shall not be entitled to receive any severance payments or
severance benefits pursuant to any Other Arrangement, and, to the extent any
Other Arrangement  that was entered into prior to the Effective Date provides
for Executive to receive any payments or benefits upon a termination or a
resignation of employment for any reason (such agreement a “Pre-Existing
Agreement”), Executive hereby agrees that such termination pay and benefit
provisions of such Pre-Existing Agreement shall be and hereby are superseded by
this Agreement and from and after the date of this Agreement, such termination
pay and benefit provisions of the Pre-Existing Agreement shall be and are null
and void and of no further force or effect.  For the avoidance of doubt, except
as may otherwise be agreed in writing between Executive and KLDiscovery or one
of its Affiliates after the date of this Agreement, it is intended that the
other terms and conditions of any Other Arrangement that do not provide for
termination pay or benefits, including any non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants and
other similar covenants, shall remain in effect in accordance with their terms
for the periods set forth therein.

(f)Parachute Payments.  

(i)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by KLDiscovery or otherwise to or for Executive’s benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (all such payments and benefits, including the
payments and benefits under Section 2 hereof, being hereinafter referred to as
the “Total Payments”), would be subject (in whole or in part) to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”) after taking into
consideration the value of all mitigations referenced in subsection (iii) below,
then the Total Payments shall be reduced (in the order provided in Section
2(e)(ii) below) to the minimum extent necessary to avoid the imposition of the
Excise Tax on the Total Payments, but only if (1) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income and employment taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (2)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of the Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(ii)In the event that the Total Payments must be reduced pursuant to subsection
(i) above, then the Total Payments shall be reduced in the following order:  (1)
reduction on a pro-rata basis of any cash severance payments that are exempt
from Section 409A, (2) reduction on a pro-rata basis of any non-cash severance
payments or benefits that are exempt from Section 409A, (3) reduction on a
pro-rata basis of any other payments or benefits that are exempt from Section
409A, and (4) reduction of any payments or benefits otherwise payable to
Executive

6

--------------------------------------------------------------------------------

on a pro-rata basis or such other manner that complies with Section 409A;
provided, in the case of clauses (2), (3) and (4), that reduction of any
payments attributable to the acceleration of vesting of equity awards subject to
the Plan shall be first applied to equity awards that would otherwise vest last
in time.

(iii)All determinations regarding the application of this section shall be made
by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by KLDiscovery (the “Independent Advisors”).  For purposes
of determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (1) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (2) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation.  The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by KLDiscovery.

(g)Withholding.  KLDiscovery and any of its Affiliates may deduct and withhold
from any amounts payable under this Agreement such federal, state, local,
foreign or other taxes as are required to be withheld pursuant to any applicable
law or regulation. All compensation and benefits to Executive hereunder shall be
reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.

Condition to Severance Obligations

.  KLDiscovery shall be entitled to cease all severance payments and benefits to
Executive in the event of Executive’s breach of the Non-compete Agreement or any
other non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants contained in any other written agreement
between Executive and KLDiscovery (including any Pre-Existing Agreement), which
other covenants are hereby incorporated by reference into this Agreement.

4.Non-compete Agreement.  Executive shall enter the Non-Compete Agreement, the
form of which is set out in Exhibit A to this Agreement simultaneously with
execution of this Agreement and acknowledges that the benefits set out in this
Agreement are conditional upon execution of, and compliance with, the
Non-Compete Agreement.  

5.Resignation on Termination.  On termination of Executive’s employment,
Executive shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that Executive may hold in KLDiscovery
or any of its Affiliates, unless otherwise requested by the Board.



At‑Will Employment Relationship

.  Executive’s employment with KLDiscovery is at-will and not for any specified
period and Executive’s employment with KLDiscovery and the Term may be
terminated at any time, with or without Cause or advance notice, by either
Executive or KLDiscovery.  Any change to the at-will employment relationship
must be by specific, written agreement signed by Executive and an authorized
representative of KLDiscovery.  Nothing in this

7

--------------------------------------------------------------------------------

Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.

General Provisions

.

(a)Successors and Assigns.  The rights of KLDiscovery under this Agreement may,
without the consent of Executive, be assigned by KLDiscovery to any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of KLDiscovery or to any of its
Affiliates.  KLDiscovery will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business or
assets of KLDiscovery to assume this Agreement.  Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(b)Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(c)Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing KLDiscovery, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.  Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision or prevent that party thereafter from enforcing
each and every other provision of this Agreement.

(d)Governing Law.  This Agreement shall be construed and governed in all
respects by the laws of the State of Minnesota without regard to its conflicts
of laws principles.  Any dispute arising out of this Agreement or any other
aspect of the Employee’s relationship with the Company shall be resolved in the
federal or state courts of Minnesota with jurisdiction over Hennepin County,
Minnesota.  Both parties expressly waive any defenses to personal jurisdiction
in such courts and hereby consent to such personal jurisdiction.  

(e)Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Executive at the most
recent address for Executive set forth in

8

--------------------------------------------------------------------------------

KLDiscovery’s personnel files and to KLDiscovery at its principal place of
business, or such other address as either party may specify in writing.

(f)Survival.  Sections 2, 3, 4, 5 and 6 of this Agreement shall survive the
termination of this Agreement and/or the termination of Executive’s employment
with KLDiscovery.

(g)Entire Agreement.  This Agreement and any covenants and agreements
incorporated herein by reference together constitute the entire agreement
between the parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral, provided, however, that
for the avoidance of doubt, all Other Arrangements (as such Other Arrangements
may be amended, modified or terminated from time to time) shall remain in effect
in accordance with their terms, subject to Section 2(d) hereof.  This Agreement
may be amended or modified only with the written consent of Executive and an
authorized representative of KLDiscovery.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

(h)Code Section 409A.

(i)The intent of the parties hereto is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

(i)Notwithstanding anything in this Agreement to the contrary, any compensation
or benefits payable under this Agreement upon Executive’s termination of
employment shall be payable only upon Executive’ Separation from Service, and,
except as provided below, any such compensation or benefits shall not be paid,
or, in the case of installments, shall not commence payment, until the 60th day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the 60-day
period immediately following Executive’s Separation from Service but for the
preceding sentence shall be paid to Executive on the First Payment Date and the
remaining payments shall be made as provided in this Agreement.

(ii)Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed by KLDiscovery at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with KLDiscovery
or (B) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries), and any remaining payments due to
Executive under this Agreement shall be paid as otherwise provided herein.

(iii)Executive’s right to receive any installment payments under this Agreement
shall be treated as a right to receive a series of separate payments and,
accordingly,

9

--------------------------------------------------------------------------------

each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.

(i)Consultation with Legal and Financial Advisors; Legal Fees.  By executing
this Agreement, Executive acknowledges that this Agreement confers significant
legal rights, and may also involve the waiver of rights under other agreements;
that KLDiscovery has encouraged Executive to consult with Executive’s personal
legal and financial advisors; and that Executive has had adequate time to
consult with Executive’s advisors before executing this Agreement. In such
regard, promptly following the Effective Date, the KLDiscovery shall reimburse
to Executive an amount equal to the legal fees reasonably and actually incurred
by Executive in connection with the individual legal advice provided to the
Executive and the documentation of this Agreement, but not to exceed $10,000
(for clarity and the avoidance of doubt, such amount to be treated as a
reimbursement of an expense and not additional income).

(j)Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(k)Novation.  As of the Effective Date, Employee and LDiscovery agree to release
each other and waive all rights and liabilities against each other from such
date, and Employee and KLDiscovery agree to be bound by the terms of the
Agreement from the Effective Date as if both parties were the original
contracting parties to the Agreement.

[signature page follows]

 

10

--------------------------------------------------------------------------------

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

KLDISCOVERY ONTRACK, LLC.

 

 

By: /s/ Andy Southam

 

Name: Andy Southam

 

Title:  General Counsel

 

 

LDISCOVERY, LLC.

 

 

By: /s/ Andy Southam

 

Name: Andy Southam

 

Title:  General Counsel

 

 

EXECUTIVE

 

/s/ Krystina Jones

Krystina Jones




 

--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE NON-DISCLOSURE, NON-SOLICITATION,

AND NON-COMPETITION AGREEMENT

 

This Non-Disclosure, Non-Solicitation, and Non-Competition Agreement (the
“Non-compete Agreement”) is entered into this 17th day of June, 2020, by and
between KLDiscovery Ontrack, LLC d/b/a KLDiscovery, including its parent,
subsidiary, and affiliate companies (collectively “KLDiscovery”) and Krystina
Jones, an employee of the Company (“Employee”).

 

WHEREAS, Employee acknowledges that due to the specific nature of Employee’s
employment with KLDiscovery, KLDiscovery has made it a condition of Employee’s
employment that Employee enter into this Non-compete Agreement to protect
KLDiscovery’s legitimate business interests.  Employee agrees to abide by the
terms of this Non-compete Agreement both during Employee’s employment and during
the applicable periods thereafter, whether such employment is terminated
voluntarily or involuntarily and with or without cause or notice.  

 

1.Non-Disclosure of Confidential Information  

 

(a)Except as required in the performance of Employee’s duties for KLDiscovery,
or as authorized by it in writing, Employee will not at any time, including
after Employee’s employment with KLDiscovery ends (regardless of the reason),
disclose, reproduce, transfer to others, remove from KLDiscovery’s premises, or
use for Employee’s own benefit or the benefit of a third party, KLDiscovery’s
Confidential Information.  

 

(b)“Confidential Information” includes any and all information disclosed to
Employee by KLDiscovery (include any affiliated entity of KLDiscovery) or to
which Employee is provided access by KLDiscovery in connection with Employee’s
employment that is not generally known to the public or in the industry in which
KLDiscovery competes, and which relates to the business of KLDiscovery, or to
any person or entity to whom KLDiscovery owes a duty of confidentiality,
including but not limited to the following types of information and
materials:  (i) research, development, technical or engineering information,
know-how, data processing or computer software, programs, tools, data, designs,
diagrams, drawings, schematics, sketches or other visual representations, plans,
projects, manuals, documents, files, photographs, results, specifications, trade
secrets, inventions, discoveries, compositions, ideas, concepts, structures,
improvements, products, prototypes, instruments, machinery, equipment,
processes, formulas, algorithms, methods, techniques, works in process, systems,
technologies, disclosures, applications, and other materials, including trade
secrets and Intellectual Property (as defined below); (ii) financial information
and materials, including, without limitation, information and materials relating
to costs, vendors, suppliers, licensors, profits, markets, sales, distributors,
joint venture partners, customers, subscribers, members and bids, whether
existing or potential; (iii) business and marketing information and materials,
including, without limitation, information and materials relating to future
development and new product concepts; (iv) KLDiscovery’s present and prospective
clients (including listings of proposals to, agreements with, and relationships
with such clients, client work, client projects, and other information provided
to KLDiscovery by KLDiscovery’s clients that is intended to be maintained by
KLDiscovery in confidence); (v) personnel files and information about
compensation, benefits, and other terms of employment of KLDiscovery’s other
employees and independent contractors; and (vi) any other information or
materials relating to the past, present, planned or foreseeable business,
products, developments, technology or activities of KLDiscovery.

12

 

--------------------------------------------------------------------------------

(c)Confidential Information does not include information that Employee can prove
was in Employee’s possession before she received it from KLDiscovery; that at
the time of Employee’s use or disclosure was in the public domain through no
action, omission of fault of Employee’s; or that Employee learned from a third
party not related to KLDiscovery.  

 

(d)Employee will return to KLDiscovery and will cease using upon request or upon
termination of Employee’s employment for any reason, (i) all source code, books,
manuals, records, models, drawings, reports, notes, contracts, lists,
blueprints, and other documents or materials and all copies thereof, (ii) all
equipment or other property furnished to or prepared by Employee in the course
of or incident to employment, and (iii) all written or tangible materials
containing Confidential Information in Employee’s possession or under Employee’s
control.

 

(e)The foregoing non-use and non-disclosure obligations shall not prohibit
Employee from lawfully reporting waste, fraud, abuse or illegal activity to a
designated investigative or law enforcement representative of a federal
department or agency authorized to receive such information.  Further, Employee
understands that pursuant to the federal Defend Trade Secrets Act of 2016,
Employee may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, the foregoing non-use and non-disclosure obligations shall
not prohibit Employee from making disclosures required by a valid order or
subpoena issued by a court or other governmental body, or as otherwise required
by law.  

 

2.Ownership and Assignment of Intellectual Property.  Employee will promptly and
fully disclose to KLDiscovery all drawings, designs, specifications, notes,
improvements, enhancements, discoveries, inventions, ideas, processes, methods,
techniques, developments, software, and works of authorship created, made,
conceived, or reduced to practice by Employee or under Employee’s direction,
alone or jointly with others, during Employee’s employment with KLDiscovery or
within six months thereafter, whether or not during normal working hours or on
KLDiscovery’s premises or the premises of a Company client, that at the time of
conception or reduction to practice, (a) relate directly to KLDiscovery’s
business, (b) relate to KLDiscovery’s actual or demonstrably anticipated
research or development or anticipated business, or (c) result from any work
performed by Employee for KLDiscovery or a Company client (collectively,
“Intellectual Property”).  All such Intellectual Property shall be the exclusive
property of KLDiscovery and, as appropriate, all patent, trademark, copyright,
and other intellectual property rights in such Intellectual Property shall vest
in KLDiscovery.  Where applicable, such Intellectual Property shall be deemed to
be works made for hire and shall be the exclusive property of KLDiscovery to
use, publish, and license in its discretion.  In the event such material may
not, by operation of law or otherwise, be a work made for hire, this Non-compete
Agreement will constitute an irrevocable assignment by Employee to KLDiscovery
of the ownership of, including but not limited to all rights of copyright in,
such Intellectual Property.  Upon the request, and at the expense of
KLDiscovery, Employee agrees to execute all instruments including specific
assignments required for securing or maintaining KLDiscovery’s rights in such
Intellectual Property, and do all other acts reasonably necessary to assist
KLDiscovery in obtaining and enforcing rights in such Intellectual Property in
any and all countries. This paragraph shall not apply to any material for which
no equipment, supplies, property, facility, or proprietary, confidential, or
copyrighted information of KLDiscovery was used and which is developed entirely
on Employee’s own time, unless the material (a) relates directly to
KLDiscovery’s business or (b) results from any work performed by Employee for
KLDiscovery. Employee acknowledges that her obligation under this paragraph
shall be in effect whether or not Employee receives or is

13

 

--------------------------------------------------------------------------------

considered for the award of any additional compensation for the Intellectual
Property.  Employee has no agreements with or obligation to others which may
conflict with or limit in any way the scope of Employee’s obligation under this
paragraph, nor will Employee in any way engage in any activity which may be in
conflict with Employee’s employment by KLDiscovery.

 

3.Definitions.  For the purposes of this Non-compete Agreement and specifically
sections 4, 5 and 6, the following definitions shall apply:

 

“Restricted Period” means the duration of the Employee’s employment with
KLDiscovery and for a period of one (1) year after termination;

 

“Restricted Individual” means any person who is employed by KLDiscovery at the
time of any solicitation, recruitment, or hire prohibited by this Non-compete
Agreement, or was so employed within six (6) months prior to such solicitation;

 

“Restricted Client” shall mean: (i) any client that has been invoiced by
KLDiscovery for services provided by KLDiscovery within two (2) years prior to
the conduct prohibited by this Non-compete Agreement, and for which Employee
either performed services or about which Employee obtained Confidential
Information during Employee’s employment; and (ii) any prospective client that
KLDiscovery actively solicited or to whom KLDiscovery provided a proposal for
services to be performed within two (2) years prior to the conduct prohibited by
this Section, for which Employee was involved in the solicitation and/or
proposal or about which Employee obtained Confidential Information.

 

“Company Business” shall mean electronic discovery (e-discovery) management
solutions, including harvesting, storing, maintaining, and searching documents
and data in connection with litigation or legal or regulatory investigations for
both civil and governmental clients, provision of document review platforms and
tools, document review services, data recovery services and such other data
management services analogous to the aforesaid;

 

“Company Competitor” shall mean any person or entity that engages in Company
Business anywhere in the following metropolitan areas: Washington, DC (including
its suburban areas of Maryland and Northern Virginia); Minneapolis, MN; New
York, NY (including its suburban areas of New Jersey and Connecticut); Los
Angeles, CA; San Francisco, CA; Pittsburgh, PA; Philadelphia, PA; Austin, TX;
Chicago, IL; Miami, FL; or Jersey City, NJ;

 

“Restricted Territory” shall mean the metropolitan area(s) where Employee
maintained her primary place of business during the final two (2) years of her
employment with KLDiscovery, and, where applicable, the metropolitan area(s)
over which Employee had managerial, or other executive responsibility during the
final two (2) years of Employee’s employment with KLDiscovery.

 

4.Non-Solicitation of Employees.  During the Restricted Period, regardless of
the reason for termination, other than as an employee of or for the benefit of
KLDiscovery or as authorized by KLDiscovery in writing, Employee shall not, on
behalf of Employee or any other person or entity: (a) solicit or recruit for
employment or other engagement, or otherwise solicit or recruit to resign from

14

 

--------------------------------------------------------------------------------

KLDiscovery, any Restricted Individual; or (b) hire or engage any Restricted
Individual as an employee, independent contractor, or otherwise.  

 

5.Non-Solicitation of Clients.During the Restricted Period, Employee shall not,
other than as an employee of or for the benefit of KLDiscovery or as authorized
by KLDiscovery in writing:

 

(a)Directly or indirectly, on Employee’s own behalf or on behalf of any other
person or entity, solicit any Restricted Client for the purposes of providing
such Restricted Client with services that are competitive with Company Business;
or

 

(b)Directly or indirectly, on Employee’s own behalf or on behalf of any other
person or entity, solicit or encourage any Restricted Client to: (i) terminate,
reduce, or alter in a manner adverse to KLDiscovery any existing business
arrangements with it, or (ii) transfer existing business from KLDiscovery to any
other person or entity.

 

6.Non-Competition.  During the Restricted Period, Employee shall not, other than
as authorized by KLDiscovery in writing, on behalf of Employee or any other
person or entity, whether as an owner, principal, employee, consultant,
independent contractor, officer, director, board member, manager, partner,
agent, or otherwise:

 

(a)Provide services to any Restricted Client similar to those provided by
KLDiscovery to such Restricted Client; or

 

(b)In the Restricted Territory, work for, become employed by, engage in, carry
on, provide services to, or assist in any manner (whether or not for
compensation or gain), a Company Competitor, where Employee’s position or
service for such Company Competitor is the same as or substantially similar to
any of the Employee’s positions or services for KLDiscovery.  

 

7.Enforcement

 

(a)Employee acknowledges that Employee’s services and skills are special and
unique, that Employee’s work for KLDiscovery will permit Employee to have access
to and to become familiar with KLDiscovery’s Confidential Information and that
KLDiscovery would not have employed Employee but for the promises and
commitments made in this Non-compete Agreement, and that the promises and
commitments made in this Non-compete Agreement are reasonably necessary to
protect KLDiscovery’s legitimate business interests.  Employee acknowledges that
in the event of a violation of any provision contained in this Non-compete
Agreement, KLDiscovery’s business interests will be irreparably injured, the
full extent of its damages will be impossible to ascertain, monetary damages
will not be an adequate remedy, and KLDiscovery will be entitled to enforce this
Non-compete Agreement by securing a temporary, preliminary, or permanent
injunction or other equitable relief.  Employee understands that KLDiscovery may
waive some of the requirements expressed in this Non-compete Agreement, but that
such a waiver to be effective must be made in writing by the Chief Executive
Officer of KLDiscovery, must state expressly that it is intended as a waiver of
the specific individual rights set forth in this Non-compete Agreement, and is
not in any way to be deemed a waiver of KLDiscovery’s right to enforce any other
provisions of this Non-compete Agreement.

 

(b)This Non-compete Agreement shall be construed and governed in all respects by
the laws of the State of Minnesota without regard to its conflicts of laws
principles.  Any dispute arising out of this Non-compete Agreement or any other
aspect of the Employee’s relationship with KLDiscovery

15

 

--------------------------------------------------------------------------------

shall be resolved in the federal or state courts of Minnesota with jurisdiction
over Hennepin County, Minnesota.  Both parties expressly waive any defenses to
personal jurisdiction in such courts and hereby consent to such personal
jurisdiction.

 

 

8.General Terms

 

(a)Employee acknowledges that both her employment constitutes valid
consideration for the promises made in this Non-compete Agreement as well as the
severance arrangements entered into by KLDiscovery.    

 

(b)If any provision of this Non-compete Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable by reason of the extent,
duration, or geographical scope thereof, then the court making such
determination may reduce the extent, duration, or geographic scope of that
provision so that it shall be enforceable to the maximum extent permitted by
law, and such modified restriction(s) shall be enforced by the court.  In the
event that modification is not possible and any provision of the Non-compete
Agreement is held to be invalid, illegal, or unenforceable, by reason of the
extent, duration, or geographical scope thereof or for any reason, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.  

 

(c)Employee acknowledges and agrees that the covenants in this Non-compete
Agreement shall survive termination of Employee’s employment for any reason,
whether voluntary or involuntary, and with or without cause or notice.  Upon
termination of employment for any reason, Employee agrees, if requested by
KLDiscovery, to sign and deliver the Termination Certificate attached as
Schedule A hereto.  Nothing in this Non-compete Agreement implies any obligation
of continued employment of Employee by KLDiscovery. Unless otherwise
specifically agreed in a writing signed by both KLDiscovery and Employee,
Employee’s employment shall be at will and may be terminated by KLDiscovery or
Employee at any time, with or without cause or notice.

 

(d)Employee may not assign her rights and obligations under this Non-compete
Agreement without the prior written consent of KLDiscovery.  Employee agrees
that KLDiscovery may assign its rights and obligations under this Non-compete
Agreement to any successor or affiliate of KLDiscovery.  Employee further agrees
that KLDiscovery’s rights under this Non-compete Agreement shall be enforceable
by any successor or assign of KLDiscovery.

 

(e)This Non-compete Agreement constitutes the entire agreement between Employee
and KLDiscovery concerning the subject matter herein, and it supersedes all
prior negotiations and agreements, both oral and written on the topics
covered.  No modification of this Non-compete Agreement shall be binding unless
reduced to a writing signed by an authorized member of KLDiscovery and
Employee.  

 

The undersigned parties state that they have carefully read this Non-compete
Agreement, that they know and understand its terms, that it will become binding
immediately upon execution, and they sign it freely.

 

 

 

KLDiscovery Ontrack, LLCEMPLOYEE

 

16

 

--------------------------------------------------------------------------------

 

By: /s/ Andrew Southam /s/ Krystina Jones

Name/Title: Andrew Southam

Title:General CounselDate Signed: 6/17/2020

 

 

17

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

TERMINATION CERTIFICATE REGARDING NON-DISCLOSURE, NON-SOLICITATION,

AND NON-COMPETITION AGREEMENT

 

This document is to certify that I have returned all property of KLDiscovery (as
defined in the foregoing Non-Disclosure, Non-Solicitation, and Non-Competition
Agreement (“Non-compete Agreement”)), including, without limitation, (i) all
source code, books, manuals, records, models, drawings, reports, notes,
contracts, lists, blueprints, and other documents or materials and all copies
thereof, (ii) all equipment or other property furnished to or prepared by me in
the course of or incident to employment, and (iii) all written or tangible
materials containing Confidential Information in my possession or under my
control.

 

I further certify that I have reviewed the foregoing Non-compete Agreement
signed by me, that the restrictions set forth in the Non-compete Agreement are
binding on me following the termination of my employment with KLDiscovery
(regardless of the reason), and that I have complied with and will continue to
comply with all of the provisions of the Non-compete Agreement in accordance
with their terms.  This certificate in no way limits my responsibilities or
KLDiscovery’s rights under the Non-compete Agreement.

 

 

Date:

 

Employee Name:

 

Employee Signature:                                  

 

 

 

 

 